DETAILED ACTION
Allowable Subject Matter
Claims 21-33 and 35 allowed.
The following is an examiner’s statement of reasons for allowance:

In the previous Office action dependent claim 34 was objected as being dependent upon a rejected based claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In response applicants have amended claim 21 to include the limitations of claim 34.
	Regarding claim 21 and its dependent thereof, the prior of record, specifically  A and B discloses Fuchs et al. (US 2019/0384318) and Melamed et al. (US 2018/0143311) discloses 
central unit and a plurality of remote units coupled to the central unit via a plurality of communications mediums, wherein at least one remote unit among the plurality of remote units comprises a wireless communications circuit, the wireless communications circuit comprising: an antenna circuit configured to: radiate a radio frequency (RF) probing signal in a plurality of radiation directions in a wireless communications cell; and absorb a plurality of RF reflection signals corresponding to the RF probing signal radiated in the plurality of radiation directions; an RF front-end circuit configured to convert the plurality of RF reflection signals into a plurality of digital reflection signals, respectively; and a radar signal processing (RSP) circuit configured to: process the plurality of digital reflection signals based on timing and directionality information related to the RF probing signal to detect one or more obstacles in the wireless communications cell; and generate a surrounding image of the wireless communications cell comprising the one or more detected obstacles.
	However, none of the prior art cited alone or in combination provides the motivation to teach the central unit comprises a digital routing unit (DRU) configured to: distribute a plurality of downlink digital communications signals to the plurality of remote units via the plurality of communications mediums, respectively; and receive a plurality of uplink digital communications signals from the plurality of remote units via the plurality of communications mediums, respectively; and the plurality of remote units is configured to: receive the plurality of downlink digital communications signals from the DRU; convert the plurality of downlink digital communications signals into a plurality of downlink RF communications signals, respectively; communicate the plurality of downlink RF communications signals in a plurality of wireless communications cells, respectively; receive a plurality of uplink RF communications signals from the plurality of wireless communications cells, respectively; convert the plurality of uplink RF communications signals into the plurality of uplink digital communications signals, respectively; and provide the plurality of uplink digital communications signals to the DRU via the plurality of communications mediums, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648